Title: From Benjamin Franklin to William Strahan, 31 December 1756
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Dec. 31. 1756
This serves only to cover a Bill of Exchange drawn by B. Mecom on you, upon a Supposition that you have receiv’d Bills he sent you from Antigua for about £120 more than the Ballance of your Account. If those Bills are not come to hand or not paid, you need not be at the Trouble of Protesting this Bill; but let it lie in your Hands till you hear farther from me. If those Bills are paid, then please to carry this £100 to my Account. B. Mecom has settled honourably with me, and bought my old Printing-House that he had at Antigua. He wants some new Letter which he now writes for. Lest his Bills abovementioned should fail, I have given him a Draft on my Friend Collinson for Fifty Pounds Sterling which he now sends to you. He purposes to set up in Boston. My Respects affectionately to you and yours, particularly my Son Billy. It gives me great Pleasure to learn by your last that he is become so capable of Business. I am, Dear Sir, Your most obedient Servant
B Franklin
 Addressed: To / Mr Wm Strahan / Printer / London
